Citation Nr: 0105167	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  95-06 909A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury with syncope and possible brain lesion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



FINDINGS OF FACT

1.  In October 1997, the Huntington West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO) issued a rating 
decision denying entitlement to service connection for 
residuals of a head injury with syncope and possible brain 
lesion.  The decision was appealed to the Board of Veterans' 
Appeals (Board).

2.  In April 1998 the Board issued a decision denying the 
appellant's claim of entitlement to service connection for 
residuals of a head injury with syncope and possible brain 
lesion.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).

3.  In September 1999 the Court issued an opinion affirming 
the decision of the Board.  In October 1999 the Court's 
judgment was entered.  The veteran appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

4.  The veteran died in May 2000, while his appeal was 
pending at the Federal Circuit.

5.  In August 2000 the Federal Circuit issued an order 
dismissing the appeal.

6.  In November 2000 the Court issued an order dismissing the 
appellant's appeal, withdrawing the September 1999 opinion of 
the Court, recalling the October 1999 judgment of the Court, 
and vacating the April 1998 decision of the Board.


CONCLUSION OF LAW

The April 1998 Board decision and the October 1997 RO rating 
decision regarding entitlement to service connection for 
residuals of a head injury with syncope and possible brain 
lesion are vacated, and the appeal is dismissed.  Landicho v. 
Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran who was the appellant in this case served on 
active duty from January 1944 to April 1946.  

In April 1998, the Board entered a final decision denying his 
appeal of an October 1997 rating decision which, considering 
the claim de novo, denied service connection for the 
disability at issue.  (In March 1997, the Board had entered a 
decision reopening the claim and remanding it to the RO for 
de novo consideration).  The veteran appealed the April 1998 
Board decision to the Court.  In September 1999, the Court, 
sitting en banc, issued an opinion affirming the decision of 
the Board.  The veteran appealed that decision to the Federal 
Circuit.  

The veteran died in May 2000, while his claim was pending 
before the Federal Circuit.  Because of this, in August 2000, 
the Federal Circuit issued an order dismissing the appeal, 
and in November 2000, the Court issued an order dismissing 
the appeal, withdrawing the September 1999 opinion of the 
Court, recalling the October 1999 judgment of the Court, and 
vacating the April 1998 decision of the Board.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the appellant and 
must be dismissed for lack of jurisdiction.  See  38 C.F.R. 
§ 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).





ORDER

The appeal is dismissed.  The RO is directed to vacate its 
October 1997 rating decision regarding the issue of 
entitlement to service connection for residuals of a head 
injury with syncope and possible brain lesion.  



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



